Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 03/09/2020.

Claims 6 – 8, 10 – 18, 20, and 21 are amended.

Claims 1 – 21 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/232020, 09/16/2020, 06/11/2021, and 07/15/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract is a single sentence and appears to be a recitation of claim 1, and therefore fails to be clear and concise.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The limitation “minimum weight perfect matching” appears to be the same limitation as claim13 “a minimum weight perfect matching process” but stylistically different. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “quantum error detection circuits” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the quantum error detection circuits previously disclosed or additional quantum error detection circuits. 

Claim 1 recites the limitation "the syndrome measurements".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “a patch” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-

Claim 1 recites the limitation "the stored line circuit layers".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the determined errors".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the quantum circuit".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "that quantum gate".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the lines".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the lines".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the limitation “a local patch” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 

Regarding claim 13, the limitation “detection events” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the detection events previously disclosed or additional detection events. 

Regarding claim 14, the limitation “one or more detection events” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the one or more detection events previously disclosed or additional one or more detection events. 

Regarding claim 14, the limitation “array” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the array previously disclosed or an additional array. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “A computer program” is neither a process, machine, manufacture, nor composition of matter, nor a new and useful improvement thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin G Fowler ET AL: "Towards practical classical processing for the surface code: Timing analysis", arXiv, 25 February 2012 (herein Fowler).

Regarding claims 1, 18, 20, and 21, claim 1 as representative, Fowler discloses: A method of correcting a stream of syndrome measurements produced by a quantum computer, the method comprising: receiving a layered representation of error propagation through quantum error detection circuits in the quantum computer, wherein the layered representation comprises a plurality of line circuit layers, each line circuit 

Regarding claims 2 and 19, claim 2 as representative, Fowler discloses: constructing the layered representation of error propagation through quantum error correction circuits prior to the execution of the quantum algorithm (figure 1; page 1, column 1).

Regarding claim 3, Fowler discloses: wherein constructing a layered representation of error propagation through the quantum error detection circuits comprises: for one or more quantum gates in the quantum circuit, determining one or more potential detection events associated with each potential error process occurring at that quantum gate; associating one or more lines with each potential error process, 

Regarding claim 4, Fowler discloses: the lines are each associated with a weight indicative of the probability of the associated potential error process (figure 1; page 1, column 1).

Regarding claim 5, Fowler discloses: the weights are discretised (figure 1; page 1, column 1).

Regarding claim 6, Fowler discloses: wherein merging similar lines comprises combining lines having at least one of: a same start point and a same end point; a same direction and length; and/or a common potential error associated with each of the lines (figure 1; page 1, column 1).

Regarding claim 7, Fowler discloses: wherein potential error processes not common to similar lines forming a merged line are removed from association with said merged line (figure 1; page 1, column 1).

Regarding claim 8, Fowler discloses: wherein the detection events are cyclically written to the array (page 2, column 1, 2).

Regarding claim 9, Fowler discloses: wherein the array comprises a plurality of layers, the number of layers being a power of two (page 2, column 1, 2).

Regarding claim 10, Fowler discloses: wherein the array is stored in a processor cache during execution of the quantum algorithm (page 7, column 1, 2).

Regarding claim 11, Fowler discloses: wherein the array is representative of a local patch of quantum error correction circuits in the quantum computer (page 2, column 1, 2).

Regarding claim 12, Fowler discloses: wherein determining the errors in the execution of the quantum computing algorithm comprises using a perfect matching process (figure 1; page 1, column 1).

Regarding claim 13, Fowler discloses: wherein determining the errors in the execution of the quantum computing algorithm comprises using a minimum weight perfect matching process to pair detection events in the array that are connected by one or more lines in one or more of the line circuit layers (figure 1; page 1, column 1).

Regarding claim 14, Fowler discloses: wherein determining the errors in the execution of the quantum computing algorithm comprises using minimum weight perfect matching to match one or more detection events with a boundary of array (figure 1; page 1, column 1).

Regarding claim 15, Fowler discloses: wherein determining the errors in the execution of the quantum computing algorithm comprises at least one of: exploring the array around a selected detection event to find an untouched detection event and pairing the selected detection event with the untouched detection event; and/or exploring the array around a selected detection event to find a previously explored region associated with a different detection event and pairing the selected detection event with the different detection event.

Regarding claim 16, Fowler discloses: wherein the exploration of the array around a selected detection event is guided by the line circuit layers.

Regarding claim 17, Fowler discloses: wherein the layered representation is constructed by a separate computer (page 7, column 1, 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Hollenberg; Lloyd et al.	US 20080185576 A1
Lo, Hoi Kwong		US 20040190719 A1
Ashikhmin; Alexei	US 20160112066 A1
receiving a layered representation of error propagation through quantum error detection circuits in the quantum computer, wherein the layered representation comprises a plurality of line circuit layers, each line circuit layer representing a probability of local detection events in the quantum computer associated with one or more potential error processes in the execution of the quantum algorithm;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111